                   Case 18-12655-CSS           Doc 333           Filed 01/15/19     Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :        Chapter 11
                                                             :
LBI MEDIA, INC., et al.,                                     :        Case No. 18-12655 (CSS)
                                                             :
                  Debtors.1                                  :        (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ x

               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON JANUARY 16, 2019 AT 11:00 A.M. (ET)3

I.        RESOLVED MATTER:

          1.       Motion of the Official Committee of Unsecured Creditors for an Order
                   Establishing Information Sharing Procedures for Compliance with 11 U.S.C.§§
                   1102(b)(3) and 1103(c), Nunc Pro Tunc to December 4, 2018 [Docket No. 244 -
                   filed December 21, 2018]

                   Objection / Response Deadline:                January 4, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:              None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of the Official Committee
                          of Unsecured Creditors for an Order Establishing Information Sharing
 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc.
 (4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman
 Broadcasting of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston LLC
 (6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC (2887);
 KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC
 (8917); Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman
 Broadcasting of Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’
 mailing address is 1845 West Empire Avenue, Burbank, California 91504.
 2
     Amended items appear in bold.
 3
   The hearing will be held before The Honorable Christopher S. Soncth at the United States Bankruptcy Court for
 the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801. Any
 person who wishes to appear telephonically at the January 16, 2019 hearing must contact COURTCALL, LLC at
 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions for
 Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings
 referenced herein are available online free of charge at the following address: https://dm.epiq11.com/LBIMedia.


RLF1 20636670v.2
                   Case 18-12655-CSS      Doc 333       Filed 01/15/19    Page 2 of 8



                          Procedures for Compliance with 11 U.S.C.§§ 1102(b)(3) and 1103(c),
                          Nunc Pro Tunc to December 4, 2018 [Docket No. 280 - filed January 7,
                          2019]

                   ii.    Order Establishing Information Sharing Procedures for Compliance with
                          11 U.S.C. §§ 1102(b)(3) and 1103(c), Nunc Pro Tunc to December 4,
                          2018 [Docket No. 281 - entered January 8, 2019]

                   Status: On January 8, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      UNCONTESTED MATTERS WITH CERTIFICATES OF NO OBJECTION:

         2.        Application of the Official Committee of Unsecured Creditors to Employ and
                   Retain Squire Patton Boggs (US) LLP as Counsel Nunc Pro Tunc to December 4,
                   2018 [Docket No. 262 - filed December 28, 2018]

                   Objection / Response Deadline:       January 9, 2019 at 4:00 p.m. (ET), extended
                                                        to January 11, 2019 at 4:00 p.m. (ET) for the
                                                        Office of the United States Trustee (the
                                                        “U.S. Trustee”)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Application of the Official
                          Committee of Unsecured Creditors to Employ and Retain Squire Patton
                          Boggs (US) LLP as Counsel Nunc Pro Tunc to December 4, 2018 [Docket
                          No. 301 - filed January 11, 2019]

                   ii.    Proposed form of Order

                   iii.   Order Authorizing the Employment and Retention of Squire Patton
                          Boggs (US) LLP as Counsel to the Official Committee of Unsecured
                          Creditors Nunc Pro Tunc to December 4, 2018 [Docket No. 319 –
                          entered January 14, 2019]

                   Status: On January 14, 2019, the Court entered an order regarding this
                           matter. Accordingly, a hearing regarding this matter is not required.

         3.        Application Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and
                   Local Rule 2014-1, Authorizing and Approving the Employment and Retention of
                   Dundon Advisers LLC as Financial Adviser to the Official Committee of
                   Unsecured Creditors Nunc Pro Tunc to December 6, 2018 [Docket No. 263 - filed
                   December 28, 2018]



                                                    2
RLF1 20636670v.2
                   Case 18-12655-CSS      Doc 333       Filed 01/15/19    Page 3 of 8



                   Objection / Response Deadline:       January 9, 2019 at 4:00 p.m. (ET), extended
                                                        to January 11, 2019 at 4:00 p.m. (ET) for the
                                                        U.S. Trustee

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Application Pursuant to 11 U.S.C.
                          §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,
                          Authorizing and Approving the Employment and Retention of Dundon
                          Advisers LLC as Financial Adviser to the Official Committee of
                          Unsecured Creditors Nunc Pro Tunc to December 6, 2018 [Docket No.
                          302 - filed January 11, 2019]

                   ii.    Proposed form of Order

                   iii.   Order Authorizing the Employment and Retention of Dundon
                          Advisers LLC as Financial Advisor for the Official Committee of
                          Unsecured Creditors Nunc Pro Tunc to December 4, 2018 [Docket No.
                          320 – entered January 14, 2019]

                   Status: On January 14, 2019, the Court entered an order regarding this
                           matter. Accordingly, a hearing regarding this matter is not required.

         4.        Application of the Official Committee of Unsecured Creditors for Entry of an
                   Order Authorizing Retention and Employment of Bayard, P.A. as Co-Counsel to
                   the Official Committee of Unsecured Creditors, Nunc Pro Tunc to December 4,
                   2018 [Docket No. 264 - filed December 28, 2018]

                   Objection / Response Deadline:       January 9, 2019 at 4:00 p.m. (ET), extended
                                                        to January 11, 2019 at 4:00 p.m. (ET) for the
                                                        U.S. Trustee

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Application of the Official
                          Committee of Unsecured Creditors for Entry of an Order Authorizing
                          Retention and Employment of Bayard, P.A. as Co-Counsel to the Official
                          Committee of Unsecured Creditors, Nunc Pro Tunc to December 4, 2018
                          [Docket No. 303 - filed January 11, 2019]

                   ii.    Proposed form of Order

                   iii.   Order Authorizing Employment and Retention of Bayard, P.A. as Co-
                          Counsel to the Official Committee of Unsecured Creditors Nunc Pro

                                                    3
RLF1 20636670v.2
                   Case 18-12655-CSS      Doc 333       Filed 01/15/19    Page 4 of 8



                          Tunc to December 4, 2018 [Docket No. 322 – entered January 14,
                          2019]

                   Status: On January 14, 2019, the Court entered an order regarding this
                           matter. Accordingly, a hearing regarding this matter is not required.

III.     UNCONTESTED MATTER WITH CERTIFICATION OF COUNSEL:

         5.        Application of Debtors for Authority to Retain and Employ Ernst & Young LLP
                   as Tax Advisors Nunc Pro Tunc to Petition Date [Docket No. 245 - filed
                   December 21, 2018]

                   Objection / Response Deadline:       January 4, 2019 at 4:00 p.m. (ET); extended
                                                        to January 11, 2019 at 4:00 p.m. (ET) for the
                                                        U.S. Trustee

                   Objections / Responses Received:

                   A.     Informal comments from the U.S. Trustee

                   Related Documents:

                   i.     Certification of Counsel Regarding Order Authorizing Debtors to Retain
                          and Employ Ernst & Young LLP as Tax Advisors for Debtors Nunc Pro
                          Tunc to Petition Date [Docket No. 316 - filed January 14, 2019]

                   ii.    Order Authorizing Debtors to Retain and Employ Ernst & Young
                          LLP as Tax Advisors for Debtors Nunc Pro Tunc to Petition Date
                          [Docket No. 321 - entered January 14, 2019]

                   Status: On January 14, 2019, the Court entered an order regarding this
                           matter. Accordingly, a hearing regarding this matter is not required.

IV.      CONTESTED MATTER GOING FORWARD:

         6.        Motion of Debtors for Entry of Order (I) Approving Proposed Disclosure
                   Statement and Form and Manner of Notice of Disclosure Statement Hearing, (II)
                   Establishing Solicitation and Voting Procedures, (III) Scheduling Confirmation
                   Hearing, (IV) Establishing Notice and Objection Procedures for Confirmation of
                   Proposed Plan, and (V) Granting Related Relief [Docket No. 45 - filed November
                   23, 2018] (the “Solicitation Procedures Motion”)

                   Objection / Response Deadline:       January 7, 2019 at 4:00 p.m. (ET); extended
                                                        for TMI Trust Company, as Trustee (“TMI”)
                                                        and Cowen and Company, LLC (“Cowen”),
                                                        to January 8, 2018; extended for U.S. Bank
                                                        National Association and the Ad Hoc Group
                                                        of Noteholders, holders of the 11½%/13½%
                                                    4
RLF1 20636670v.2
                   Case 18-12655-CSS       Doc 333    Filed 01/15/19   Page 5 of 8



                                                      PIK Toggle Second Priority Secured
                                                      Subordinated Notes due 2020, Series II, to
                                                      January 9, 2019

                   Objections / Responses Received:

                   A.     Objection of TMI Trust Company, as Trustee to Debtors’ Proposed
                          Disclosure Statement [Docket No. 283 - filed January 8, 2019]

                          Status:    The Debtors have reached an agreement with TMI that
                                    resolves its objection. Accordingly, TMI has withdrawn its
                                    objection.

                   B.     Joinder of Cowen and Company, LLC in Objection of TMI Trust
                          Company, as Trustee to Debtors’ Proposed Disclosure Statement [Docket
                          No. 284 - filed January 8, 2019]

                          Status: The Debtors have reached an agreement with Cowen that
                                  resolves its joinder. Accordingly, Cowen has withdrawn its
                                  joinder.

                   C.     Objection of U.S. Bank National Association as Indenture Trustee to the
                          Debtors’ Motion for Order (I) Approving Proposed Disclosure Statement
                          and Form and Manner of Notice of Disclosure Statement Hearing, (II)
                          Establishing Solicitation and Voting Procedures, (III) Scheduling
                          Confirmation Hearing, (IV) Establishing Notice and Objection Procedures
                          for Confirmation of Proposed Plan, and (V) Granting Related Relief
                          [Docket No. 291 - filed January 9, 2019]

                          Status: This objection remains unresolved. The Debtors filed the Reply
                                  (as defined below) to such objection, and the hearing on this
                                  matter will go forward.

                   D.     Objection of the Ad Hoc Group of Noteholders to the Disclosure
                          Statement for Amended Joint Plan of Reorganization of LBI Media, Inc.
                          and Its Affiliated Debtors [Docket No. 293 - filed January 9, 2019]

                          Status: This objection remains unresolved. The Debtors filed the Reply
                                  to such objection, and the hearing on this matter will go
                                  forward.

                   E.     Informal comments from the Committee

                          Status: The Debtors have resolved the informal comments from the
                                  Committee, and such resolution is reflected in the revised
                                  Plan, Disclosure Statement (each as defined below), and form
                                  of order approving the Disclosure Statement and Solicitation
                                  Procedures Motion.
                                                  5
RLF1 20636670v.2
                   Case 18-12655-CSS       Doc 333     Filed 01/15/19    Page 6 of 8



                   F.      Informal comments from the U.S. Trustee

                           Status: The Debtors have resolved the informal comments from the
                                   U.S. Trustee, and such resolution is reflected in the revised
                                   Plan and Disclosure Statement.

                   Related Documents:

                   i.      Joint Chapter 11 Plan of Reorganization of LBI Media, Inc. and Its
                           Affiliated Debtors [Docket No. 43 - filed November 23, 2018]

                   ii.     Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of
                           LBI Media, Inc. and Its Affiliated Debtors [Docket No. 44 - filed
                           November 23, 2018]

                   iii.    Notice of Motion and Hearing [Docket No. 98 - filed November 27, 2018]

                   iv.     Notice of Hearing to Consider Approval of Proposed Disclosure Statement
                           for Joint Chapter 11 Plan of Reorganization of LBI Media, Inc. and Its
                           Debtor Affiliates [Docket No. 99 - filed November 27, 2018]

                   v.      Amended Joint Chapter 11 Plan of Reorganization of LBI Media, Inc. and
                           Its Affiliated Debtors [Docket No. 277 - filed January 4, 2019]

                   vi.     Disclosure Statement for Amended Joint Chapter 11 Plan of
                           Reorganization of LBI Media, Inc. and Its Affiliated Debtors [Docket No.
                           278 - filed January 4, 2019]

                   vii.    Notice of Filing of Blacklines of Revised Disclosure Statement and
                           Amended Plan [Docket No. 279 - filed January 4, 2019]

                   viii.   Notice of Withdrawal [Docket No. 324 - filed January 15, 2019]

                   ix.     Second Amended Joint Chapter 11 Plan of Reorganization of LBI
                           Media, Inc. and Its Affiliated Debtors [Docket No. 325 - filed January
                           15, 2019] (the “Plan”)

                   x.      Disclosure Statement for Second Amended Joint Chapter 11 Plan of
                           Reorganization of LBI Media, Inc. and Its Affiliated Debtors [Docket
                           No. 326 - filed January 15, 2019] (the “Disclosure Statement”)

                   xi.     Notice of Filing of Blacklines of Second Revised Disclosure Statement
                           and Second Amended Plan [Docket No. 327- filed January 15, 2019]

                   xii.    Notice of Withdrawal of Objection of TMI Trust Company, as
                           Trustee to Debtors’ Proposed Disclosure Statement [Docket No. 328 -
                           filed January 15, 2019]


                                                   6
RLF1 20636670v.2
                   Case 18-12655-CSS         Doc 333     Filed 01/15/19     Page 7 of 8



                   xiii.     Notice of Filing of Revised Proposed Order (I) Approving the
                             Disclosure Statement and Form and Manner of Notice of Disclosure
                             Statement Hearing, (II) Establishing Solicitation and Voting
                             Procedures, (III) scheduling Confirmation Hearing, (IV) Establishing
                             Notice and Objection Procedures for Confirmation of the Proposed
                             Plan, and (V) Granting Related Relief [Docket No. 329 - filed January
                             15, 2019]

                   xiv.      Reply in Support of Motion to Approve Disclosure Statement and
                             Related Solicitation Procedures [Docket No. 330 - filed January 15,
                             2019] (the “Reply”)

                   xv.       Motion of Debtors for Leave to File and Serve Reply in Support of
                             Motion to Approve Disclosure Statement and Related Solicitation
                             Procedures [Docket No. 331 - filed January 15, 2019]

                   xvi.      Joinder of HPS Investment Partners, LLC to (I) Debtors’ Reply in
                             Support of Motion to Approve Disclosure Statement and Related
                             Solicitation Procedures and (II) Motion of Debtors for Leave to File
                             and Serve Reply in Support of Motion to Approve Disclosure
                             Statement and Related Solicitation Procedures [Docket No. 332 - filed
                             January 15, 2019]

                   Status:    The hearing on this matter will go forward as set forth above.




                                                     7
RLF1 20636670v.2
                   Case 18-12655-CSS   Doc 333   Filed 01/15/19   Page 8 of 8



Dated: January 15, 2019
       Wilmington, Delaware

                                         /s/ Brendan J. Schlauch
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Daniel J. DeFranceschi (No. 2732)
                                         Zachary I. Shapiro (No. 5103)
                                         Brendan J. Schlauch (No. 6115)
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Ray C. Schrock, P.C.
                                         Garrett A. Fail
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for Debtors and Debtors in
                                         Possession




                                             8
RLF1 20636670v.2
